Title: To James Madison from George Lee Turberville, 27 October 1788
From: Turberville, George Lee
To: Madison, James


My dear sir—
Octr. 27th. 1788.
Sentiments begin to circulate—the Cloven hoof begins to appear. I want no arguments to convince me. A convention I am opposed to—intrigue antifœderalism and artifice go hand in hand. R. H. L. & Colo. Grayson are the objects of antifœderal choice for the senate—but I trust they will be deceived & by aiming at too much they will loose every thing. Mr. Corbin has precipitated resolutions into the Committee of the whole to day for organizing the Government which with his speech I fear will be productive of ill—however I hope for the best. Governor Clintons Letter tomorrow—I tremble for the event & must soon put a conclusion to this Letter in order to prepare myself for that subject. Do not conceive me a flatterer when I tell you that I in common with your Native Countrymen feel most sensibly the want of your ample aid upon this trying occasion—I only can gratify myself with the Certainty of my conscience purity of my intentions, & in being certain that my conduct will be regulated by my Judgement—not my passions—& then the great Poet of Nature tells me in the language of inspiration almost—that I am safe.

Thrice is he armed who has his quarrel just& he but naked tho locked up in steelWhose conscience makes a coward of his soul.
We are in the new capitol. God bless you my best respects to the President & to Mr. Brown. Adieu
George Lee Turberville
